NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 28 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GENARO C. MARTINO,                               No. 10-16056

              Petitioner - Appellant,            D.C. No. 3:02-cv-00544-LRH-
                                                 RAM
  v.

RENEE BAKER, Warden of the Ely State
Prison and CATHERINE CORTEZ                      ORDER*
MASTO, Esquire, Attorney General,

              Respondents - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                     Argued and Submitted February 14, 2013
                            San Francisco, California

Before: REINHARDT and M. SMITH, Circuit Judges, and CARR, Senior District
Judge.*




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James G. Carr, Senior District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.
      Genaro Martino appealed the district court’s denial of his petition for a writ

of habeas corpus. On February 13, 2014, the Attorney General of the State of

Nevada informed this court that Martino had died in prison on February 7, 2014.

Due to Martino’s death, we dismiss the appeal as moot. We remand the case to the

district court with instructions to vacate all orders and dismiss the petition as moot.